Exhibit Entest Biomedical, Inc. (A Development Stage Company) Balance Sheet As of February 28, 2009 (unaudited) ASSETS TOTAL ASSETS $ - LIABILITIES AND STOCKHOLDERS' EQUITY TOTAL LIABILITIES - STOCKHOLDERS' EQUITY Common Stock,(NoPar Value) 1500 shares authorized;1500 shares issued and outstanding as of August 31, 2008 408 Additional paid in Capital - Contributed capital 78 Deficit accumulated during the development stage (486 ) Total Stockholders' Equity (Deficit) $ - TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ - The accompanying notes are an integral part of these financial statements. 1 Entest Biomedical, Inc. (A Development Stage Company) Statement of Operations Three Months ended Six Months ended Period from Inception February 28, 2009 February 28, 2009 (August 22, 2008) to February 28, 2009 (unaudited) (unaudited) (unaudited) REVENUES Total Revenues $ 0 $ 0 $ 0 COSTS AND EXPENSES Incorporation Costs 408 Miscellaneous Expenses 0 78 78 Total Costs and Expenses 486 OPERATING LOSS 0 (78 ) (486 ) LOSS BEFORE INCOME TAXES 0 (78 ) (486 ) Income Taxes 0 0 0 NET INCOME (LOSS) $ 0 $ (78 ) $ (486 ) BASIC AND DILUTED EARNINGS (LOSS) PER SHARE $ 0.0000 $ (0.0520 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 1,500 1,500 The accompanying notes are an integral part of these financial statements. 2 Entest BioMedical, Inc (A Development Stage Company) Statement of Stockholders' Equity From August 22, 2008 (Inception)through February 28, 2009 (Unaudited) Additional Contributed Capital Accumulated Common Paid-in Deficit during Shares Amount Capital the Total Development Stage Shares issued to parent 1,500 408 0 408 Net Loss August 22, 2008 through August 31, 2008 (408 ) (408 ) Balance August31, 2008 1,500 408 0 (408 ) 0 Contributed Capital 78 (78 ) Net Loss for the three months ended November 30, 2008 Balance February 28, 2009 1,500 408 0 78 (486 ) 0 The accompanying notes are an integral part of these financial statements. 3 Entest BioMedical, Inc. (A Development Stage Company) Statement of Cash Flow (unaudited) Three Months Six Months Period from Inception Ended Ended (August 22, 2008) February 28, 2008 February 28, 2008 to February 28, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ - $ (78 ) $ (486 ) Net Cash Provided by (Used in) Operating Activities 0 (78 ) (486 ) CASH FLOWS FROM FINANCING ACTIVITIES Common stock issued for cash 0 408 Contributed Capital 0 78 78 Net Cash Provided by (Used in) Financing Activities 0 78 486 Net Increase (Decrease) in Cash 0 0 0 Cash at Beginning of Period 0 0 0 Cash at End of Period $ - $ - $ - Supplemental Information: None The accompanying notes are an integral part of these financial statements. 4 Entest BioMedical, Inc. (A Development Stage Company) Notes to Unaudited Financial Statements For the period from September 1, 2008 to February 28, 2009 NOTE 1.ORGANIZATION AND DESCRIPTION OF BUSINESS Entest BioMedical, Inc., Inc. (the “Company”) was incorporated in the State of Californiaon August 22, 2008. The Company's activities from inception to August 31, 2008have consisted primarily of organizational activities.The Company intends to develop and commercialize stem cell based therapies, medical devices and medical testing procedures. On October 23, 2008 The Regents of the University of California (“Regents”)andthe Companyexecuted anExclusive License Agreement (“ELA”) . Pursuant to the ELA and subject to the limitations set forth in the ELA, The Regentsgranted to the Company an exclusive license (the "License") under The Regents’ interest in Provisional Patent Application No. 61/030,316 entitled “SCREENING TEST FOR GESTATIONAL DIABETES MELLITUS” filed 02/21/2008 (UCLA Case No. 2007-523-1) (“Regents Patent Rights”) in jurisdictions where Regents' Patent Rights exist, to make, have made, use, sell, offer for sale and import Licensed Products (as “Licensed Products” is defined in the ELA) and to practice Licensed Methods (as “Licensed Methods” is defined in the ELA) in all fields of use to the extent permitted by law. "Licensed Product", as defined in the ELA,means any article, composition, apparatus, substance, chemical, or any other material covered by Regents' Patent Rights or whose manufacture, use or sale would, absent the license granted under the ELA, constitute an infringement, inducement of infringement, or contributory infringement, of any claim within Regents' Patent Rights, or any service, article, composition, apparatus, chemical, substance, or any other material made, used, or sold by or utilizing or practicing a Licensed Method. "Licensed Method", as defined in the ELA, means any process, service, or method which is covered by Regents' Patent Rights or whose use or practice would, absent the license granted under the ELA, constitute an infringement, inducement of infringement, or contributory infringement, of any claim within Regents' Patent Rights. Pursuant to the ELA, The Company shall be obligated to pay to The Regents for sales by The Company and sublicensees : (i) an earned royalty of Six percent (6%) of Net Sales of Licensed Products or Licensed Methods. 5 (ii) a minimum annual royalty of Fifty thousand dollars ($50,000) for the life of Regents' Patent Rights, beginning one year after the first commercial sale of Licensed Product.The minimum annual royalty will be credited against the earned royalty due and owing for the calendar year in which the minimum payment was made. (iii) pay to The Regents a license maintenance fee of Five thousand dollars ($5,000) beginning on the one-year anniversary date of the effective date of the ELA and continuing annually on each anniversary date of the Effective Date.The maintenance fee will not be due and payable on any anniversary date of the effective date if on that date Licensee is commercially selling a Licensed Product and paying an earned royalty to The Regents on the sales of that Licensed Product. Pursuant to the ELA, The Company is also obligated to: (a) diligently proceed with the development, manufacture and sale ("Commercialization") of Licensed Products and must earnestly and diligently endeavor to market them within a reasonable time after execution of the ELA and in quantities sufficient to meet the market demands for them. (b) endeavor to obtain all necessary governmental approvals for the Commercialization of Licensed Products. Unless otherwise terminated by operation of law or by acts of the parties in accordance with the terms of the ELA, the ELA remains in effect for the life of the last-to-expire patent or last to be abandoned patent application in Regents' Patent Rights, whichever is later. NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A. BASIS OF ACCOUNTING The financial statements have been prepared using the basis of accounting generally accepted in the United States of America. Under this basis of accounting, revenues are recorded as earned and expenses are recorded at the time liabilities are incurred. The Company has adopted an August 31 fiscal year-end. B. USE OF ESTIMATES The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.
